Order entered July 1, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00259-CV

                        GLORIA VALICHKOFSKY BEY, Appellant

                                               V.

           CHURCHILL PROPERTIES, LLC, AND MISTY POSEY, Appellees

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-07116

                                           ORDER
       By letter filed June 24, 2019, court reporter Marcey J. Poeckes has informed the Court

that appellant has not requested the reporter’s record. We had previously cautioned appellant

that the appeal would be submitted without the reporter’s record if we received written

verification that she had not requested it. See TEX. R. APP. P. 37.3(c). Accordingly, we ORDER

the appeal submitted without the reporter’s record. See id. As the clerk’s record has been filed,

we further ORDER appellant to file her brief on the merits no later than July 31, 2019.


                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE